Exhibit 10.5

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

This FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) dated
as of May 29, 2013 is by and between MMG-26 LLC, a Delaware limited liability
company (“Seller”), and CWI CHELSEA HOTEL, LLC, an Delaware limited liability
company (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Agreement dated as of April 16, 2013, as amended by that certain First Amendment
to Agreement of Purchase and Sale dated as of May 10, 2013 (the “First
Amendment”) and as further amended by that certain Second Amendment to Agreement
of Purchase and Sale dated as of May 15, 2013 (the “Second Amendment”) and that
certain Third Amendment to Agreement of Purchase and Sale dated May 24, 2013
(the “Third Amendment”) (as so amended and as the same may be further amended,
modified or supplemented, the “Contract”; all capitalized terms used but not
defined herein shall have the meanings set forth in the Contract).

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                    The definition of “Due Diligence Period”
in Exhibit A of the Contract (and as amended pursuant to the First Amendment,
the Second Amendment and the Third Amendment) is hereby deleted in its entirety
and replaced with the following text:  ““Due Diligence Period” shall mean a
period of time commencing on the Effective Date and ending at 5:00 PM, Eastern
Time, on May 30, 2013.”

 

2.                                    Except as modified hereby, the Contract
shall remain in full force and effect, and as modified hereby, the Contract is
ratified and confirmed in all respects.

 

3.                                    Seller and Purchaser each hereby
represents and warrants that it has full right, power and authority to enter
into this Amendment and that the person executing this Amendment on behalf of
Seller and Purchaser, respectively, is duly authorized to do so.

 

4.                                    This Amendment may be executed in one or
more counterparts, each of which shall constitute an original and all of which
when taken together shall constitute one and the same instrument.  An executed
facsimile or .pdf of this Amendment may be relied upon as having, and shall be
deemed to have, the same force and effect as an original.

 

[NO FURTHER TEXT ON THIS PAGE]

 


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first above written.

 

 

SELLER:

 

 

 

MMG-26 LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Robert A. Indeglia Jr.

 

 

Name: Robert A. Indeglia Jr.

 

 

Title: Managing Member and Chief Executive Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

CWI CHELSEA HOTEL, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name: Michael G. Medzigian

 

 

Title: President and Chief Executive Officer

 